                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL                            ‘O’
     Case No.        2:17-cv-03231-CAS-AFMx                              Date     October 23, 2018
     Title           CASEY THORNTON ET AL. v. MICRO-STAR INTERNATIONAL CO.,
                     LTD. ET AL.



     Present: The Honorable             CHRISTINA A. SNYDER
              Catherine Jeang                              Not Present                          N/A
               Deputy Clerk                       Court Reporter / Recorder                   Tape No.

             Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                          Not Present                                           Not Present
     Proceedings:             (IN CHAMBERS) - DEFENDANTS’ MOTION TO DISMISS THE
                              SECOND AMENDED COMPLAINT (Dkt. 50, filed January 29,
                              2018)

I.       INTRODUCTION

       On April 28, 2017, plaintiffs Casey Thornton and Carl Jones filed a class action
complaint against defendants MSI Computer Corp (“MSI”), Micro-Star International Co.,
Ltd. (“Micro-Star”), and DOES 1 through 25. 1 Dkt. 1 (“Compl.”). Following
defendants’ motion to dismiss the complaint, on August 21, 2017, the Court dismissed
without prejudice plaintiffs’ complaint for failure to adequately plead their fraud-based
claims and claims for breach of contract, breach of implied warranty of merchantability,
and common counts. Dkt. 32 (“Order I”). Plaintiffs then filed a first amended complaint
against MSI and Does 1 through 10 on September 11, 2017. Dkt. 36 (“FAC”).
Concluding that plaintiffs inadequately alleged their fraud-based, breach of contract, and
warranty claims, the Court dismissed the entirety of plaintiffs’ claims on December 7,
2017. Dkt. 46 (“Order II”).
       Plaintiffs filed a second amended complaint on December 27, 2017. Dkt. 47
(“SAC”). In their second amended complaint, plaintiffs allege the following ten claims
on behalf of themselves and all others similarly situated: (1) breach of contract;
(2) violations of the California Consumers Legal Remedies Act (“CLRA”), Cal. Civ.
Code §§ 1750 et seq.; (3) unfair business practices within the meaning of the California

1
         The Court subsequently dismissed Does 11–25. Dkt. 13.
         CV-549 (10/16)                  CIVIL MINUTES – GENERAL                                 Page 1 of 22
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL                     ‘O’
  Case No.        2:17-cv-03231-CAS-AFMx                     Date    October 23, 2018
  Title           CASEY THORNTON ET AL. v. MICRO-STAR INTERNATIONAL CO.,
                  LTD. ET AL.

Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200 et seq.; (4)
deceptive business practices within the meaning of the UCL; (5) unlawful business
practices within the meaning of the UCL; (6) breach of express warranties; (7) breach of
implied warranties of merchantability and fitness for a particular purpose; (8) violation of
the Song-Beverly Act, Cal. Civ. Code § 1790; (9) violation of the Magnuson-Moss
Warranty Act, 15 U.S.C. §§ 2301, et seq.; and (10) common counts of assumpsit,
restitution, unjust enrichment, and/or quasi-contract.
      On January 29, 2018, defendants filed the instant motion to dismiss the second
amended complaint. Dkt. 50 (“Mot.”). After numerous continuances, plaintiffs filed an
opposition on September 14, 2018, dkt. 62 (“opp’n”); and defendants filed a reply on
September 28, 2018, dkt. 63 (“reply”). The Court held a hearing on October 15, 2018.
Having carefully considered the parties’ arguments, the Court determines as follows.
II.   BACKGROUND

      Plaintiffs allege the following facts.

       MSI is a California corporation that designs, manufactures, sells, and distributes
computers, including the GT series of laptop computers at issue here. SAC ¶ 7. The Doe
defendants allegedly engaged in conduct authorized by officers or managing agents of
defendants responsible for the supervision and operations decision relating to design,
manufacture, distribution, marketing, advertising, and sale of the laptop products at issue.
Id. ¶ 8.

      Plaintiffs allege that MSI represented that its GT72 series and GT80 series laptops
(“Laptops”), which are special types of gaming laptops, could be upgraded to receive
higher end graphics processing units (“GPUs”) manufactured by NVIDIA Corp.
(“NVIDIA”). Compl. ¶ 11. Plaintiffs specifically allege that

      as part of MSI’s marketing scheme, promotion and advertising for the
      GT72/80 laptops, MSI uniformly stated through their website, reviewers’
      guides, product labeling, packaging, and associated documentation,
      advertising and/or user fora that the GT72/80 laptops would be able to be
      upgraded from the NVIDIA GPUs that were included with these laptops, to


      CV-549 (10/16)             CIVIL MINUTES – GENERAL                             Page 2 of 22
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL                      ‘O’
  Case No.        2:17-cv-03231-CAS-AFMx                      Date    October 23, 2018
  Title           CASEY THORNTON ET AL. v. MICRO-STAR INTERNATIONAL CO.,
                  LTD. ET AL.

      up to two later generation NVIDIA GPUs. Defendants’ marketing of the
      GT72/80 laptops were, in fact, able to conform with these specifications.

Id. ¶ 11. However, plaintiffs contend that the Laptops were not upgradeable, as the
Laptops could not be upgraded from NVIDIA’s 800 or 900 series of GPUs to the present
1000 series of NVIDIA Pascal GeForce GTX GPUs—a fact that plaintiffs contend MSI
has subsequently admitted. Id. ¶ 13. Instead, plaintiffs allege that MSI engaged in a
scheme to mislead consumers about the characteristics, qualities, and benefits of the
Laptops, concealed material facts regarding the Laptops’ upgrade capabilities, and that it
has failed to ensure that consumers receive the full benefit of their bargain. Id. ¶¶ 13, 14.

       Plaintiffs assert that MSI designed, developed, manufactured, marketed, and sold
the Laptops. Id. ¶ 15. The Laptops were first released to consumers in or about
November of 2014. Id. Plaintiffs allege that in Fall 2014, NVIDIA also released its 900
series of GE Force GPUs for sale. Id. MSI allegedly made available several reviewers’
guides about the benefits and characteristics of these Laptops, containing both types of
GPUs, and created and disseminated misleading marketing materials regarding the
Laptops’ upgradeability. In so doing, plaintiffs allege that defendants also provided
express or implied warranties regarding their upgradeability. Id. Specifically, through its
sales force and third-party reviewers and reviewers’ guides, MSI represented that the
Laptops could be upgraded to up to two later generations of NVIDIA GPUs. Id. ¶ 16.
Plaintiffs provide multiple URLs that lead to webpages which allegedly demonstrate
MSI’s representations regarding the upgradeability of the Laptops. Id. Plaintiffs also
reference online reports from reviewers who spoke with MSI representatives and
published videos with MSI representatives either speaking or present. Id. ¶ 16. These
reports allegedly confirm that MSI uniformly represented that the Laptops were
upgradeable. Id.

       Plaintiffs allege that MSI’s and its representatives’ statements were material
representations and statements, both to plaintiffs and other presumptive members of the
class because a gaming laptop can become obsolete in two years or less based on rapid
changes in GPU processing speed and capability, in addition to video game graphics
processing demands,. Id. ¶ 17. At the same time, gaming laptops typically cost over a
thousand dollars, whereas a new GPU only costs several hundred dollars. Id. For this
reason, plaintiffs allege, MSI could advertise and promise these laptops as being for a

      CV-549 (10/16)             CIVIL MINUTES – GENERAL                              Page 3 of 22
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL                     ‘O’
  Case No.        2:17-cv-03231-CAS-AFMx                    Date    October 23, 2018
  Title           CASEY THORNTON ET AL. v. MICRO-STAR INTERNATIONAL CO.,
                  LTD. ET AL.

particular purpose—i.e., upgradeable—due to these rapid changes in video game design
and processor technology. Id.

       Before plaintiffs purchased their MSI computers, plaintiffs were exposed to
materials that referenced either generally or specifically the ability to upgrade the
Laptops to later generations of NVIDIA GPUs. Id. ¶ 18. Plaintiffs allege that they
reasonably construed these statements as uniform representations by MSI that the
identified laptops would be upgradeable to up to two generations of NVIDIA GPUs .
Id. ¶ 19. In response to these alleged representations, plaintiffs paid between $1,700 and
$3,000 for their Laptops, which they allege is a premium over other comparable laptops.
Id. ¶ 19. Specifically, plaintiff Thornton purchased an MSI GT72 Dominator 6QD
laptop, containing a single NVIDIA GeForce GTX 970 GPU, from the retailer Fry’s
Electronics in San Diego, California for $1,784.91 on or about January 1, 2016. Id. ¶ 4.
Plaintiff Thornton registered the computer with MSI on or about January 2, 2016. Id.
Plaintiff Jones purchased an MSI GT80S Titan SLI-012 laptop, containing two NVIDIA
GeForce GTX 970M GPUs, through Amazon.com for $3,047.91 on or about January 22,
2016. Id. ¶ 5. Plaintiff Jones registered the computer with MSI on or about January 25,
2016. Id. Some putative class members paid up to $5,000 for various iterations of the
Laptops. Id. ¶ 23.

       Despite MSI’s allegedly uniform representations to the contrary, plaintiffs assert
that the Laptops did not yield the advertised and promised benefits. Id. ¶ 24. Plaintiffs
allege the laptops could not be upgraded to even one generation. Id. ¶ 20. Beginning in
approximately May 2016, NVIDIA made available the Pascal GeForce GTX 1000 series
of NVIDIA GPUs. Id. Plaintiffs decided to upgrade their laptops in May 2016 to this
new 1000 series, but subsequently learned in August 2016 that they could not do so and
that their laptops were in fact not upgradeable to the next generation of NVIDIA GPUs.
Id. ¶ 6. Plaintiffs also allege that MSI has since admitted that its manufacture or design
of the Laptops will not permit an upgrade to this series of GPUs. Id. ¶ 24. Plaintiffs
allege that, in response to pre-litigation demands, MSI admitted in November 2016 that it
“originally planned to honor our agreement to provide an upgrade kit option to all those
who wished to upgrade graphics card. Due to unforeseen hardware limitation with the
new NVIDIA GeForce 10-series graphic card, we were not able to provide this [upgrade]
option.” Id.


      CV-549 (10/16)            CIVIL MINUTES – GENERAL                            Page 4 of 22
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL                     ‘O’
  Case No.        2:17-cv-03231-CAS-AFMx                     Date    October 23, 2018
  Title           CASEY THORNTON ET AL. v. MICRO-STAR INTERNATIONAL CO.,
                  LTD. ET AL.

       Plaintiffs allege that, according to its website, MSI designs and manufactures all of
its products in-house, and that MSI offered for sale its own version of the Pascal GeForce
GTX 1000 series of GPUs beginning May 2016. Id. ¶ 25. Accordingly, based on
defendants’ line of business, plaintiffs allege that MSI would have known months before
the official release the design specifications of the next generation NVIDIA GPUs. Id.
Moreover, plaintiffs allege that in March of 2014, prior to the first public sale of the
Laptops, NVIDIA announced at a conference that it was reconfiguring its NVIDIA GPU
roadmap and would move the release of the Pascal series of GPUs to 2016. Id.
According to plaintiffs, such an announcement would put MSI on notice that a significant
change in GPU architecture design would be incorporated into the next generation of
NVIDIA GPUs. Id. In addition to this, plaintiffs allege that NVIDIA provides its GPU
design specifications to computer and GPU manufacturers, such as MSI, months before
actual public release of the devices. Id. ¶ 26. Consequently, plaintiffs allege that,
because of changes in hardware and GPU architecture design that defendants were aware
of, defendants would have known that their statements about upgradeability were
misleading. Id. ¶ 25.

       As a result of the likelihood that MSI knew that the Laptops could not in fact be
upgradeable to the next generation of NVIDIA GPUs, plaintiffs contend that defendants
uniformly failed to disclose the true specifications of and latent defects in the Laptops.
Id. ¶ 27. Plaintiffs allege that MSI’s misstatements and uniform omission of fact about
the Laptops’ upgradeability was material and misleading to reasonable consumers. Id.
Because the upgradeability claims were included in advertisements, marketing,
reviewers’ guides labeling, packaging, documents, and agreements accompanying these
Laptops, a reasonable consumer purchasing these Laptops would likely be misled into
believing that these Laptops were upgradeable to two later generation NVIDIA GPUs.
Id. ¶ 28. Plaintiffs allege that they purchased the Laptops in substantial part based on the
false belief that these computers would be upgradeable and function as advertised,
explaining that fast-changing technology makes upgradeability material. Id. ¶ 28–30.

       Plaintiffs assert that MSI later acknowledged that that the laptops could not be
upgraded, and stated that “in order to keep our original promise of upgradeable GPU’s,
MSI will be offering a trade-in program” for specific laptop models. Id. ¶ 33. However,
this program required a customer to pay a premium of at least $600 to over $2000, and


      CV-549 (10/16)             CIVIL MINUTES – GENERAL                             Page 5 of 22
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL                     ‘O’
  Case No.         2:17-cv-03231-CAS-AFMx                     Date    October 23, 2018
  Title            CASEY THORNTON ET AL. v. MICRO-STAR INTERNATIONAL CO.,
                   LTD. ET AL.

thus plaintiffs allege that plaintiffs and class members still cannot receive the benefit of
their original bargain under this trade-in program. Id. ¶ 36.

III.   LEGAL STANDARDS

       A.       Rule 12(b)(6)

       A motion pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal
sufficiency of the claims asserted in a complaint. Under this Rule, a district court
properly dismisses a claim if “there is a ‘lack of a cognizable legal theory or the absence
of sufficient facts alleged under a cognizable legal theory.’” Conservation Force v.
Salazar, 646 F.3d 1240, 1242 (9th Cir. 2011) (quoting Balisteri v. Pacifica Police Dep’t,
901 F.2d 696, 699 (9th Cir. 1988)). “While a complaint attacked by a Rule 12(b)(6)
motion to dismiss does not need detailed factual allegations, a plaintiff’s obligation to
provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will not do.”
Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). “[F]actual allegations must
be enough to raise a right to relief above the speculative level.” Id.

       In considering a motion pursuant to Rule 12(b)(6), a court must accept as true all
material allegations in the complaint, as well as all reasonable inferences to be drawn
from them. Pareto v. FDIC, 139 F.3d 696, 699 (9th Cir. 1998). The complaint must be
read in the light most favorable to the nonmoving party. Sprewell v. Golden State
Warriors, 266 F.3d 979, 988 (9th Cir. 2001). However, “a court considering a motion to
dismiss can choose to begin by identifying pleadings that, because they are no more than
conclusions, are not entitled to the assumption of truth. While legal conclusions can
provide the framework of a complaint, they must be supported by factual allegations.”
Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009); see Moss v. United States Secret Service,
572 F.3d 962, 969 (9th Cir. 2009) (“[F]or a complaint to survive a motion to dismiss, the
non-conclusory ‘factual content,’ and reasonable inferences from that content, must be
plausibly suggestive of a claim entitling the plaintiff to relief.”). Ultimately,
“[d]etermining whether a complaint states a plausible claim for relief will . . . be a
context-specific task that requires the reviewing court to draw on its judicial experience
and common sense.” Iqbal, 556 U.S. at 679.


       CV-549 (10/16)            CIVIL MINUTES – GENERAL                               Page 6 of 22
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL                     ‘O’
  Case No.        2:17-cv-03231-CAS-AFMx                    Date    October 23, 2018
  Title           CASEY THORNTON ET AL. v. MICRO-STAR INTERNATIONAL CO.,
                  LTD. ET AL.

       Unless a court converts a Rule 12(b)(6) motion into a motion for summary
judgment, a court cannot consider material outside of the complaint (e.g., facts presented
in briefs, affidavits, or discovery materials). In re American Cont’l Corp./Lincoln Sav. &
Loan Sec. Litig., 102 F.3d 1524, 1537 (9th Cir. 1996), rev’d on other grounds sub nom
Lexecon, Inc. v. Milberg Weiss Bershad Hynes & Lerach, 523 U.S. 26 (1998). A court
may, however, consider exhibits submitted with or alleged in the complaint and matters
that may be judicially noticed pursuant to Federal Rule of Evidence 201. In re Silicon
Graphics Inc. Sec. Litig., 183 F.3d 970, 986 (9th Cir. 1999); Lee v. City of Los Angeles,
250 F.3d 668, 689 (9th Cir. 2001).

      B.       Rule 9(b)

      Federal Rule of Civil Procedure 9(b) requires that the circumstances constituting a
claim for fraud be pleaded with particularity. Rule 9(b) applies not just where a
complaint specifically alleges fraud as an essential element of a claim, but also where the
claim is “grounded in fraud” or “[sounds] in fraud.” Vess v. Ciba–Geigy Corp. U.S.A.,
317 F.3d 1097, 1103–04 (9th Cir. 2003). A claim is said to be “grounded in fraud” or
“sounds in fraud” where a plaintiff alleges that defendant engaged in fraudulent conduct
and relies solely on that conduct to prove a claim. Id. at 1103. “In that event, . . . the
pleading of that claim as a whole must satisfy the particularity requirement of [Rule]
9(b).” Id. at 1103–04. However, where a plaintiff alleges claims grounded in fraudulent
and non-fraudulent conduct, only the allegations of fraud are subject to heightened
pleading requirements. Id. at 1104.

       A pleading is sufficient under Rule 9(b) if it “[identifies] the circumstances
constituting fraud so that the defendant can prepare an adequate answer from the
allegations.” Walling v. Beverly Enters., 476 F.2d 393, 397 (9th Cir. 1973). This
requires that a false statement must be alleged, and that “circumstances indicating
falseness” must be set forth. In re GlenFed Sec. Litig., 42 F.3d 1541, 1548 (9th Cir.
1994). Thus, Rule 9(b) requires a plaintiff to “identify the ‘who, what, when, where and
how of the misconduct charged,’ as well as ‘what is false or misleading about [the
purportedly fraudulent conduct], and why it is false.’” Cafasso, ex rel. United States v.
Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1055 (9th Cir. 2011) (quoting Ebeid ex rel.
United States v. Lungwitz, 616 F.3d 993, 998 (9th Cir. 2010)).


      CV-549 (10/16)            CIVIL MINUTES – GENERAL                             Page 7 of 22
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL                       ‘O’
  Case No.        2:17-cv-03231-CAS-AFMx                       Date    October 23, 2018
  Title           CASEY THORNTON ET AL. v. MICRO-STAR INTERNATIONAL CO.,
                  LTD. ET AL.

      C.       Rule 15(a)

       As a general rule, leave to amend a complaint which has been dismissed should be
freely granted. Fed. R. Civ. P. 15(a). This policy is applied with “extreme liberality.”
Morongo Band of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir. 1990); Moss v.
Secret Serv., 572 F.3d 962, 972 (9th Cir. 2009). However, leave to amend may be denied
when “the court determines that the allegation of other facts consistent with the
challenged pleading could not possibly cure the deficiency.” Schreiber Distrib. Co. v.
Serv-Well Furniture Co., 806 F.2d 1393, 1401 (9th Cir. 1986); see Lopez v. Smith, 203
F.3d 1122, 1127 (9th Cir. 2000).

IV.   DISCUSSION

      A.       Plaintiffs’ Fraud-Based Claims and Pleading Pursuant to Rule 9(b)

       Defendants move to dismiss plaintiffs’ CLRA and UCL claims. Defendants argue
that plaintiffs fail to plead their claims with the requisite particularity, as required by Rule
9(b). Mot. at 5. In particular, defendants argue that plaintiffs fail to identify the who and
how of defendants’ misrepresentations to plaintiffs. Mot. at 6. Defendants argue that the
second amended complaint only alleges that plaintiffs relied on representations made by
third parties, and that plaintiffs fail to plead that MSI made misrepresentations to these
third parties with the intent or reasonable expectation that the third parties would repeat
these misrepresentations to plaintiffs. Id. at 6–7. MSI also argues that the statements
plaintiffs relied on did not pertain to the laptop Plaintiff Thornton purchased, and that
plaintiffs mischaracterize the alleged misrepresentations. Id. at 8–9. Regarding plaintiffs’
claim for omission, defendants argue that “it is not entirely clear from the SAC what,
specifically, plaintiffs allege MSI should have disclosed,” and argue that “‘California
courts have generally rejected a broad obligation to disclose,’” requiring disclosures only
about “matters of product safety.” Mot. at 12–13 (quoting Wilson v. Hewlett-Packard
Co., 668 F.3d 1136, 1141 (9th Cir. 2012)). Plaintiffs respond that they have pled claims
with sufficient particularity because they established the “who, what, where, when and
how” of their allegations. Opp’n at 9. Plaintiffs further argue that defendants’ arguments
regularly go to questions of fact, which are not to be decided at the pleading stage. Id. at
12.


      CV-549 (10/16)              CIVIL MINUTES – GENERAL                               Page 8 of 22
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL                      ‘O’
  Case No.        2:17-cv-03231-CAS-AFMx                     Date    October 23, 2018
  Title           CASEY THORNTON ET AL. v. MICRO-STAR INTERNATIONAL CO.,
                  LTD. ET AL.

       California's Consumer Legal Remedies Act (“CLRA”) broadly prohibits “unfair
methods of competition and unfair or deceptive acts or practices.” Cal. Civ. Code § 1770.
The statute identifies 26 different unlawful methods of unfair competition or deceptive
acts or practices. Id. Similarly, California's Unfair Competition Law (“UCL”) prohibits
any “unlawful, unfair or fraudulent business act or practice.” Cal. Bus. and Prof. Code §
17200. Plaintiffs allege defendants violated these statutes because “despite being aware
of the actual specifications of the GT 72/80 laptops . . . Defendants advertised, marketed,
and/or sold the GT72/80 laptops to consumers by advertising characteristics, uses, and
benefits as to the upgradeability of these laptops that were false, misleading, and/or likely
to mislead consumers.” SAC ¶ 37. Plaintiffs allege that they acted upon these material
misrepresentations and omissions by purchasing the laptops advertised by defendants and
have subsequently suffered injury. Id. ¶ 38.
       In its prior order, the Court found that plaintiffs’ CLRA and UCL claims sounded
in fraud, and that therefore plaintiffs’ pleadings must comply with the heightened
pleading standard of Rule 9(b). Order I at 10. Assessing plaintiff’s first complaint under
the 9(b) standard, the Court initially found that plaintiffs’ fraud-based claims adequately
established “who,” “how,” “what,” and “when,” but failed to identify “where” the alleged
misconduct occurred. Id. Specifically, the Court found that the “where” requirement
demanded more specific allegations about the websites, promotional materials, and
product documentation that allegedly contained the alleged misrepresentations. Id. at 11.
The Court thus dismissed plaintiffs’ fraud-based claims with leave to amend.
      Following plaintiffs’ submission of its FAC, defendants argued that plaintiffs’ first
amended complaint added specifics that effectively “plead plaintiffs out of a claim”
because, although plaintiffs added specific instances of alleged misrepresentations about
upgradeability, plaintiffs’ new pleadings did not show that the laptops that plaintiffs
purchased were the laptops advertised to possess the upgrade feature. Order II at 8.
Agreeing with defendants, the Court found uncertainty as to which laptops MSI’s alleged
upgrade statements referred— the laptops which plaintiffs purchased or other models—
the Court therefore concluded that “plaintiffs must plead which particular laptops they
purchased within the GT72 and GT80 series, and which particular GPUs those laptops
contained.” Id. at 9. The Court therefore dismissed plaintiffs’ claims for the second
time, with leave to amend.



      CV-549 (10/16)             CIVIL MINUTES – GENERAL                             Page 9 of 22
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL                    ‘O’
  Case No.        2:17-cv-03231-CAS-AFMx                   Date    October 23, 2018
  Title           CASEY THORNTON ET AL. v. MICRO-STAR INTERNATIONAL CO.,
                  LTD. ET AL.

       Plaintiffs’ second amended complaint cures these defects. Plaintiffs’ second
amended complaint specifically identifies the laptop models plaintiffs purchased, as well
as the GPU models included in the laptops. Plaintiff Thornton purchased an MSI GT72
Dominator 6QD laptop, containing a single NVIDIA GeForce GTX 970 GPU. Id. ¶ 4.
Plaintiff Jones purchased an MSI GT80S Titan SLI-012 laptop, containing two NVIDIA
GeForce GTX 970M GPUs. Id. ¶ 5. Plaintiffs further allege that defendants’ alleged
misrepresentations pertained to these models. CITE.
       Having pled the specific models that plaintiffs purchased, and having alleged that
they purchased these laptops after relying on the material misrepresentations and
omission made by defendants, plaintiffs have adequately pled their CLRA and UCL
claims because they have pled facts to explain the “who, what, where, when, and how” of
their claims. Although defendants argue that the alleged misrepresentations identified by
plaintiffs pertain to different models of laptops than the model plaintiff Thornton
purchased, the Court disagrees. Certain statements plaintiffs identify in their second
amended complaint reference models of GT72/80 laptops that plaintiff Thornton did not
purchase. See, e.g., SAC ¶ 16(e) (identifying a statement made on a webpage for the
GT72 2QE Dominator Pro laptop model). However, plaintiffs also identify statements
that reference the GT72/80 laptop series generally, which include plaintiff Thornton’s
model. For example, specifically regarding the GT72 laptops, one of which plaintiff
Thornton purchased, plaintiffs identify a statement on MSI’s website from January 2015
which said, “if you purchase a GT72, which actually comes with the 980M or 970M, you
don’t need to feel like you’ve missed on something because it will actually be
upgradeable to the next generation NVIDIA GPUS. . . So, the GT/72 is a properly
upgradeable gaming notebook from MSI.” SAC ¶ 16(c). While defendants argue that
this statement was found on the webpage of a specific model of the GT72, which plaintiff
Thornton did not purchase, that does not change that the statement itself references the
entirety of the GT72 lines. Plaintiffs also allege that a MSI’s webpage featured a product
banner specifically claiming that the GT72 series of laptops were “Made to Upgrade –
future proof of your gaming with NVIDIA® GeForce® GTX MXM Graphics,” and
linked to a manual entitled “GT72 GTX 900M series MXM upgrade.” Id. ¶ 16(d). As
yet another example, plaintiffs identify a statement from MSI which states, “In order to
keep our original promise of upgradeable GPU’s, MSI will be offering a trade-in program
for those who currently have GT72/GT80 models with GTX 800 and 900 series graphics
inside. . . .” Id. ¶ 33. These examples are not a complete catalogue of the alleged

      CV-549 (10/16)            CIVIL MINUTES – GENERAL                           Page 10 of 22
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL                     ‘O’
  Case No.        2:17-cv-03231-CAS-AFMx                     Date    October 23, 2018
  Title           CASEY THORNTON ET AL. v. MICRO-STAR INTERNATIONAL CO.,
                  LTD. ET AL.

misrepresentations that plaintiffs include in their second amended complaint which
reference the broader GT72/80s models. These allegations adequately plead that the
laptops plaintiffs purchased were among those allegedly represented to be upgradeable.
While defendants insist that these statements are more model-specific than plaintiffs
allege, and that plaintiffs mischaracterize the alleged misrepresentations, mot. at 8–9; on
a motion to dismiss, the Court must accept the allegations of plaintiffs’ complaint as true.
The Court thus finds that plaintiffs have pled facts that plausibly allege that defendants’
alleged misrepresentations pertained to the laptops plaintiffs purchased.2
       The Court finds defendants’ other arguments to dismiss plaintiffs’ CLRA and UCL
unconvincing as well. Defendants argue that plaintiffs only identify representations made
by third parties; however, the Court finds that plaintiffs also claim alleged
misrepresentations on defendants’ own website, on defendants’ product packaging, and
by defendants’ agents. See, e.g., SAC ¶ 16(g) (describing MSI packaging that allegedly
states “Easy Upgrade – Next Generation GPU ready”); ¶ 17(a) (quoting an article in
which MSI representatives allegedly stated that “they are now guaranteeing support for at
least the next two GPU cycles”); ¶ 33 (presenting a statement in which defendants
allegedly express their desire to “keep [their] original promise of upgradeable GPU’s”).
Accordingly, the Court finds that plaintiffs have adequately alleged that defendants made
misrepresentations about the laptops plaintiffs purchased.
       Additionally, while defendants assert that “‘California courts have generally
rejected a broad obligation to disclose,’” requiring disclosures only about “matters of
product safety,” mot. at 12–13 (quoting Wilson v. Hewlett-Packard Co., 668 F.3d 1136,
1141 (9th Cir. 2012)); this argument ignores that an omission claim may also be stated

      2
        At oral argument, counsel for defendants inquired whether defendants could
assume that the Court was granting dismissal as to allegations not expressly referenced
by the Court in its order. As the Court explained at oral argument, when assessing the
adequacy of a claim, the Court considers the entirety of plaintiffs’ claim, not particular
paragraphs. The fact that the Court has not addressed a particular paragraph does not
indicate that the paragraph is not relevant to plaintiffs’ pleading. Accordingly, while the
Court expects the experienced counsel in this case to be able to agree as to what
discovery is relevant, should the parties disagree, the Court leaves to the assigned
magistrate judge the decision as to what discovery may be relevant.
      CV-549 (10/16)             CIVIL MINUTES – GENERAL                            Page 11 of 22
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL                     ‘O’
  Case No.        2:17-cv-03231-CAS-AFMx                     Date    October 23, 2018
  Title           CASEY THORNTON ET AL. v. MICRO-STAR INTERNATIONAL CO.,
                  LTD. ET AL.

where “the omission [is] contrary to a representation actually made by the
defendant,” Hodsdon v. Mars, Inc., 891 F.3d 857, 865 (9th Cir. 2018) (quoting Daugherty
v. Am. Honda Motor Co., 144 Cal. App. 4th 824, 835 (2006), as modified (Nov. 8,
2006)). In this case, plaintiffs plead that defendants allegedly knew, and should have
disclosed, the material fact that the Laptops could not be upgraded, in light of defendants’
representation that the laptops were upgradeable. In so doing, plaintiffs have adequately
pled their omission claims. Defendants’ allegation that they did not possess exclusive
knowledge of facts to be disclosed is a factual question that is not a basis to dismiss the
complaint. Reply at 11.
        With regard to plaintiffs’ CLRA claims in particular, having concluded that
plaintiffs adequately allege that defendants misrepresented the upgradeability capabilities
of the laptops that plaintiffs purchased, the Court does not find, as defendants argue, that
plaintiffs’ allegations “undermine their CLRA claims.” Mot. at 14. To the contrary,
plaintiffs allege the precise misconduct that the CLRA prohibits. The CLRA prohibits
representing that “goods or services” possess a particular quality, use, right, benefit,
standard, etc. that the advertised good or service does not contain. See Cal. Civ. Code
§§ 1770(a)(5), (7), (14). With regard to Section 1770 (a)(16), which prohibits
“representing that the subject of a transaction has been supplied in accordance with a
previous representation when it has not,” the Court finds that plaintiffs have adequately
alleged that defendants represented the laptops were upgradeable and that defendants
initially agreed to perform the upgrade, even when the laptops could not be upgraded.
SAC §§ 11, 24; Opp’n at 13–14. Even if plaintiffs claim that defendants later admitted
that the laptops could not be upgraded, plaintiffs still alleged facts to the effect that
defendants first claimed they could be upgraded and later agreed to upgrade the laptops.
This substantiates plaintiffs’ claim.
      Plaintiffs have also adequately plead their UCL claims. Given the alleged
misrepresentations and omissions, plaintiffs adequately allege their “unfair” and
“deceptive” business practices claims. SAC §§ 71–73; 78–80. Additionally, having
concluded that plaintiffs properly allege a CLRA violation, this alone serves as a
predicate offense for plaintiffs’ UCL “unlawful” business practice claim—
notwithstanding plaintiff’s other claims. Cal. Bus. & Prof. Code § 17200, et seq.; Warner
v. Tinder Inc., 105 F. Supp. 3d 1083, 1090 (C.D. Cal. 2015) (citing Cel–Tech
Communications, Inc. v. L.A. Cellular Tel. Co., 20 Cal.4th 163, 180 (1999)) (calling the

      CV-549 (10/16)             CIVIL MINUTES – GENERAL                            Page 12 of 22
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL                       ‘O’
  Case No.        2:17-cv-03231-CAS-AFMx                      Date     October 23, 2018
  Title           CASEY THORNTON ET AL. v. MICRO-STAR INTERNATIONAL CO.,
                  LTD. ET AL.

UCL “sweeping, embracing anything that can properly be called a business practice and
at the same time is forbidden by law”).

      For the foregoing reasons, the Court DENIES defendants’ motion to dismiss with
regard to plaintiffs’ second through fifth claims for relief.
      B.       Plaintiffs’ Breach of Contract Claim
       Defendants also move to dismiss plaintiffs’ breach of contract claim because
plaintiffs purchased their laptops from third parties. Mot. at 11. Defendants cite Ninth
Circuit law to explain that, “an end consumer . . . who buys from a retailer is not in
privity with a manufacturer.” Clemens v. DaimlerChrysler Corp., 534 F.3d 1017, 1023
(9th Cir. 2008). Plaintiffs argue in response that because defendants made
representations about the “upgradability feature on their packaging, advertising, and
product description, MSI was offering to sell consumers a gaming laptop,” which
plaintiffs accepted by purchasing the computers. Opp’n at 14–15.

       After reviewing plaintiffs’ initial complaint, the Court ruled that plaintiffs failed to
allege how defendants extended the offer to plaintiffs, and how plaintiffs accepted. Order
I at 14. Accordingly, the Court found that plaintiffs did not appear to be in privity with
defendants. Id. Plaintiffs then revised their complaint, to allege how the product
advertising constituted a specific offer, which invited performance of a specific act and
left nothing for negotiation. Plaintiffs accepted the offer by purchasing the computers
and paying consideration. Plaintiff further alleged that defendants acknowledged that it
could not honor its agreement and commitment. Order II at 12.

       However, the Court found that plaintiffs first amended complaint still did not
allege the requisite facts because plaintiffs did not provide a basis for finding that
defendants made an offer to plaintiffs regarding the upgradeability of their specific laptop
models. The Court therefore dismissed plaintiffs’ claim for that reason alone. Order II at
13.
       Having now specified the laptops they purchased, and having alleged that
defendants’ misrepresentations pertained to the laptops plaintiffs purchased, the Court
finds that plaintiffs state a claim for breach of contract. Although defendants cite
Clemens for the proposition that “an end consumer . . . who buys from a retailer is not in

      CV-549 (10/16)             CIVIL MINUTES – GENERAL                              Page 13 of 22
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL                   ‘O’
    Case No.        2:17-cv-03231-CAS-AFMx                   Date     October 23, 2018
    Title           CASEY THORNTON ET AL. v. MICRO-STAR INTERNATIONAL CO.,
                    LTD. ET AL.

privity with a manufacturer,” defendants ignore the next sentence of that case, which
specifies that “[s]ome particularized exceptions to the rule exist. The first arises when the
plaintiff relies on written labels or advertisements of a manufacturer.” 534 F.3d at 1023.
That first exception applies here. In addition, as plaintiffs argue, the California Supreme
Court has held that,

        [v]arious advertisements involving transactions in goods also have been held to
        constitute offers where they invite particular action. For example, . . . an
        advertisement stating that anyone who purchased a 1954 automobile from a dealer
        could exchange it for a 1955 model at no additional cost constituted an offer that
        was accepted when the plaintiff purchased the 1954 vehicle.

Opp’n at 14 (quoting Donovan v. RRL Corp., 26 Cal. 4th 261, 272 (2001), as modified
(Sept. 12, 2001)). Plaintiffs here allege that defendants advertised that they could
upgrade their laptops, which constituted an offer, and that plaintiffs accepted this offer by
purchasing the laptops. SAC ¶¶ 50–52. They further allege that defendants have
breached the agreement by failing to allow consumers to upgrade their computers, as
promised. Id. ¶ 56. This states a valid breach of contract claim. Accordingly,
defendants’ motion to dismiss plaintiffs’ breach of contract claim is DENIED.

        C.       Plaintiffs’ Breach of Warranty Claims
                 1.      Express Warranty Claim

      Defendants also seek to dismiss plaintiffs’ claim for breach of the express
warranty. Defendants argue that plaintiffs’ allegations fail to support a reasonable
inference that defendants represented that the laptops were upgradeable to up to two
generations of NVIDIA GPUs. Mot. at 17.3 Plaintiffs respond, arguing that “statements
made in an advertisement or promotion . . . can constitute a separate and actionable
express warranty under California law.” Opp’n at 17.



3
  The Court observes that defendants are attempting to relitigate certain aspects of their
previous motion, which the Court has already denied. The Court cautions defendants that
it should not renew motions that have already been denied.
        CV-549 (10/16)             CIVIL MINUTES – GENERAL                           Page 14 of 22
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL                   ‘O’
  Case No.        2:17-cv-03231-CAS-AFMx                    Date    October 23, 2018
  Title           CASEY THORNTON ET AL. v. MICRO-STAR INTERNATIONAL CO.,
                  LTD. ET AL.

       Under California law, “express warranties are created by (1) any affirmation of fact
or promise made by the seller to the buyer which relates to the goods and becomes part of
the basis of the bargain, and (2) any description of the goods which is made part of the
basis of the bargain.” Keith v. Buchanan, 173 Cal. App. 3d 13, 19 (Ct. App. 1985)
(citing Cal. Com. Code § 2313); see also Norcia v. Samsung Telecommunications Am.,
LLC, 845 F.3d 1279, 1288 (9th Cir. 2017), cert. denied, 138 S. Ct. 203 (2017) (“A seller
is bound by any express warranties given to the buyer, including statements in written
warranty agreements, advertisements, oral representations, or presentations of samples or
models.”).
       After reviewing plaintiffs’ initial complaint, the Court denied MSI’s motion to
dismiss the express warranty claim. Order I at 15. The Court found that plaintiffs’
allegations that written materials accompanying the Laptops, along with defendants’
advertisements, adequately identified the exact terms of MSI’s alleged upgradeability
promise. Id. (citing Stearns v. Select Comfort Retail Corp., 763 F. Supp. 2d 1128, 1142
(N.D. Cal. 2010) (noting breach of express warranty claim “must describe the exact terms
of the warranty”)). The Court further found that these allegations provided MSI with
meaningful notice of the warranty promises that plaintiffs allege MSI undertook—
namely, that the Laptops would be upgradeable to two future generations of NVIDIA
GPUs. Id. However, upon reviewing plaintiffs’ first amended complaint, the Court later
dismissed plaintiffs’ claim for breach of express warranty, finding that the allegations
failed to detail that defendants’ alleged representations referred to the specific laptop
models that plaintiff purchased. Order II at 14.
       Now that plaintiffs’ second amended complaint specifies the laptops that plaintiffs
purchased and claims that defendants’ alleged misrepresentations applied to those models
with the GPUs in those laptops, the Court finds that plaintiffs have adequately alleged a
breach of express warranty claim. Defendants’ arguments about the precise terms of the
warranty and what can constitute a defect under it are not to be determined at the
pleading stage. The Court therefore DENIES defendants’ motion to dismiss plaintiffs’
breach of express warranty claim.
               2.      Implied Warranty Claims

      Plaintiff alleges breach of both the implied warranty of merchantability, and the
implied warranty of fitness for a particular purpose. Defendants move to dismiss both on

      CV-549 (10/16)             CIVIL MINUTES – GENERAL                           Page 15 of 22
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL                     ‘O’
  Case No.        2:17-cv-03231-CAS-AFMx                     Date    October 23, 2018
  Title           CASEY THORNTON ET AL. v. MICRO-STAR INTERNATIONAL CO.,
                  LTD. ET AL.

the grounds that defendants were not in privity with plaintiffs. Mot. at 19. Defendants
also argue that the merchantability claim should be dismissed because merchantability
only “provides for a minimum level of quality” and plaintiffs do not allege that the
laptops lacked this minimum level of quality. Id. at 21. In addition, defendants argue
that the fitness for a particular purpose claim should fail because plaintiffs purchased the
laptops for the particular purpose of “computer gaming,” and the laptops provided that
service. Id. at 22. Plaintiffs argue that the reneged promise of upgradeability
substantiates both the implied warranty of merchantability and fitness for a particular
purpose. Opp’n at 19.
                       a.   Implied Warranty of Fitness for a Particular Purpose
       An implied warranty of fitness for a particular purpose arises where “(1) the
purchaser at the time of contracting intends to use the goods for a particular purpose, (2)
the seller at the time of contracting has reason to know of this particular purpose, (3) the
buyer relies on the seller's skill or judgment to select or furnish goods suitable for the
particular purpose, and (4) the seller at the time of contracting has reason to know that the
buyer is relying on such skill and judgment.” Frenzel v. AliphCom, 76 F. Supp. 3d 999,
1021 (N.D. Cal. 2014) (citing Keith v. Buchanan, 173 Cal. App. 3d 13, 25 (1985)). The
Court previously denied defendants’ motion to dismiss plaintiffs’ claims for breach of the
implied warranty of fitness for a particular purpose after finding that plaintiffs adequately
alleged that the particular, represented purpose of the laptops was their upgradeability.
Order I at 20. At that time, the Court also concluded that vertical privity was not required
in this case, in light of Gilbert Financial Corporation v. Steelform Contracting Co., 82
Cal. App. 3d 65 (1978), which establishes an exception to the privity requirement that
applies when a plaintiff is the intended beneficiary of implied warranties in agreements
linking a retailer and a manufacturer. However, after finding that plaintiffs’ first amended
complaint failed to allege that the defendants’ misrepresentations applied to the specific
laptop models plaintiffs purchased, the Court denied plaintiffs’ claim for breach of the
implied warranty of fitness for a particular purpose.
       Having now alleged that defendants’ alleged misrepresentations were made in
connection with the specific laptops plaintiffs purchased, plaintiffs have properly alleged
their claim. Although defendants continue to argue that vertical privity is necessary in
order to allege an implied warranty claim, mot. at 20; the Court finds that, in light of
Gilbert’s holding, privity is not required where plaintiff was the intended beneficiary of

      CV-549 (10/16)             CIVIL MINUTES – GENERAL                             Page 16 of 22
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL                      ‘O’
  Case No.        2:17-cv-03231-CAS-AFMx                      Date    October 23, 2018
  Title           CASEY THORNTON ET AL. v. MICRO-STAR INTERNATIONAL CO.,
                  LTD. ET AL.

implied warranties in agreements linking a retailer and a manufacturer. 82 Cal. App. 3d
at 69. Additionally, although defendants contend that plaintiffs fail to allege an
actionable “particular purpose” for which they purchased the laptops, reply at 22; the
Court finds otherwise. Plaintiffs have specifically identified the upgradeability function
as the particular purpose. SAC ¶ 17. This distinguishes plaintiffs from the plaintiff in
Smith v. LG Elecs. U.S.A., Inc., No. C 13-4361 PJH, 2014 WL 989742 (N.D. Cal. Mar.
11, 2014)—a case that defendants emphasized at oral argument. In dismissing a
plaintiff’s claim for breach of the implied warranty of fitness for a particular purpose,
stemming from her washing machine’s alleged failure to function as a “High Efficiency”
machine, the Smith Court explained that the claim failed because “plaintiff ha[d]
identified no ‘particular purpose’ for which she purchased the washing machine.” Id.
Plaintiffs’ case is therefore distinguishable, since they identify upgradeability as the
particular purpose.
      The Court therefore DENIES defendants’ motion to dismiss plaintiffs’ breach of
the implied warranty of fitness for a particular purpose claim.
                       b.   Implied Warranty of Merchantability
       Pursuant to California law, “a warranty that the goods shall be merchantable is
implied in a contract for their sale if the seller is a merchant with respect to goods of that
kind.” Cal. Com. Code § 2314. To meet this minimum standard of merchantability,
goods must, among other things, “[p]ass without objection in the trade under the contract
description,” and be “fit for the ordinary purposes for which such goods are used.” Id.
§ 2314(2)(a) & (c). “[A] plaintiff claiming breach of an implied warranty of
merchantability must show that the product did not possess even the most basic degree of
fitness for ordinary use.” Keegan v. American Honda Motor Co., Inc., 838 F. Supp. 2d
929, 945 (C.D. Cal. 2012). The Court previously dismissed this claim because plaintiffs
failed “to describe the ordinary purpose of the laptops . . . or why MSI’s representations
have affected the core functionality of the Laptop.” Order I at 21. In addition, the Court
found that plaintiffs did not allege that MSI’s representations prevented the laptops from
meeting a minimum level of quality. Id.
      Plaintiffs allege that defendants breached the implied warranty of merchantability
because defendants’ laptops were “missing a key promoted characteristic of the
device”—the ability to upgrade. SAC § 104. However, plaintiffs do not allege that the

      CV-549 (10/16)             CIVIL MINUTES – GENERAL                              Page 17 of 22
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL                    ‘O’
  Case No.        2:17-cv-03231-CAS-AFMx                     Date    October 23, 2018
  Title           CASEY THORNTON ET AL. v. MICRO-STAR INTERNATIONAL CO.,
                  LTD. ET AL.

laptops were otherwise unusable or lacked “even the most basic degree of fitness for
ordinary use”—ostensibly gaming. Keegan, 838 F. Supp. 2d at 945. Plaintiffs cite the
California case, Hauter v. Zogarts, to argue that “Merchantability has several
meanings . . . : the product must ‘[c]onform to the promises or affirmations of fact made
on the container or label,’ and must be ‘fit for the ordinary purposes for which such
goods are used.’” 14 Cal. 3d 104, 117–18 (1975) (internal citations only). However, in
that case, the product at issue was a device advertised as a training tool which failed to
perform its stated training purpose; thus the “non-merchantability in [Hauter] rested upon
the fact that the device . . . failed when used as a training device by a beginner golfer—
the precise use contemplated for the product.” Am. Suzuki Motor Corp. v. Superior
Court, 37 Cal. App. 4th 1291, 1297–98, (1995), as modified on denial of reh'g (Sept. 21,
1995).
       In this case, the Court requested oral argument on whether upgradeability
constitutes “the precise use contemplated for the product” which can trigger the implied
warranty of merchantability. After hearing the parties’ argument, the Court finds that
plaintiffs fail to allege that “the product did not possess even the most basic degree of
fitness for ordinary use.” Keegan, 838 F. Supp. 2d at 945. As represented in the
complaint, the laptops functioned as gaming machines, which was the ordinary use.
    The Court therefore GRANTS defendants’ motion to dismiss this claim, and
DISMISSES this claim with prejudice.
               3.      Song-Beverly Warranty Act Claim

       Plaintiffs assert claims under California’s Song-Beverly Warranty Act on the basis
of defendants’ alleged breach of express warranty and of implied warranties of
merchantability and fitness for a particular purpose. SAC ¶ 118. Defendants argue that
this claim should be dismissed in its entirety.
      First, defendants argue that plaintiffs’ Song-Beverly claim regarding defendants’
breach of the express warranty should be dismissed because Song-Beverly defines an
express warranty as a “written statement arising out of a sale to the consumer of a
consumer good pursuant to which the manufacturer, distributor, or retailer undertakes to
preserve or maintain the utility or performance of the consumer good or provide
compensation if there is a failure in utility or performance.” Mot. at 19 (citing Cal. Civ.

      CV-549 (10/16)             CIVIL MINUTES – GENERAL                            Page 18 of 22
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL                     ‘O’
  Case No.        2:17-cv-03231-CAS-AFMx                    Date    October 23, 2018
  Title           CASEY THORNTON ET AL. v. MICRO-STAR INTERNATIONAL CO.,
                  LTD. ET AL.

Code § 1791.2 (West)). Defendants argue that the advertising representations plaintiffs
identify do not fit into this definition. Accordingly, because the express warranty issued
by MSI did not discuss “upgradeability,” defendants contend that plaintiffs’ alleged
breach relates to an undertaking that was not promised. Mot. at 19.
      Plaintiffs cite no authority that the Song-Beverly Act has been interpreted to
include non-written statements, and the Court finds that the plain language of the express
warranty provision does limit warranties to those contained in written statements. Cal.
Civ. Code § 1791.2 (West). However, the limited warranty which MSI extends to its
laptop customers states that MSI extends warranty service “only when the Product
purchased becomes defective under proper usages.” SAC, Ex 4. The Court thus
requested oral argument as to whether the Laptops’ lack of upgradeability constitutes a
“defect under proper usage.” Id. Having heard oral argument on the issue, the Court
concludes that upgradeability was not a “defect” contemplated by the written, express
warranty. Accordingly, the Court GRANTS defendants’ motion on this prong of the
Song-Beverly Act claim, with prejudice.
       With regard to plaintiffs’ implied warranty claims under Song-Beverly, the parties
appear to agree that the substantive elements for the Song-Beverly Act mirror those of the
California Commercial Code. Opp’n at 23; Reply at 21, 23. The Court finds that
plaintiffs adequately state their claim for breach of the implied warranty of fitness for a
particular purpose under a Song-Beverly Act. Although defendants continue to argue
that lack of privity bars plaintiffs’ claim, the Court agrees that “the weight of authority
that the plain language of section 1792 of the Song–Beverly Act does not impose a
similar vertical privity requirement.” Ehrlich v. BMW of N. Am., LLC, 801 F. Supp. 2d
908, 921 (C.D. Cal. 2010) (listing cases that have found privity unnecessary for a Song-
Beverly implied warranty claim). Therefore, the Court DENIES defendants’ motion to
dismiss plaintiffs’ Song-Beverly claim on the basis of the implied warranty of fitness for
a particular purpose.
      As with the state law claim, the Court requested oral argument as to whether the
alleged lack of upgradeability can give rise to a claim that defendants breached the
implied warranty of merchantability under the Song-Beverly Act. Under the Act, the
implied warranty of merchantability,



      CV-549 (10/16)            CIVIL MINUTES – GENERAL                            Page 19 of 22
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL                    ‘O’
  Case No.        2:17-cv-03231-CAS-AFMx                    Date    October 23, 2018
  Title           CASEY THORNTON ET AL. v. MICRO-STAR INTERNATIONAL CO.,
                  LTD. ET AL.

      means that the consumer goods meet each of the following: (1) Pass without
      objection in the trade under the contract description. (2) Are fit for the ordinary
      purposes for which such goods are used. (3) Are adequately contained, packaged,
      and labeled. (4) Conform to the promises or affirmations of fact made on the
      container or label.”
Cal. Civ. Code § 1791.1 (West). Here, as with the California Commercial Code warranty
claims, “The core test of merchantability is fitness for the ordinary purpose for which
such goods are used.” Atkinson v. Elk Corp. of Texas, 142 Cal. App. 4th 212, 228
(2006); see also Keegan, 838 F. Supp. 2d at 945 (quoting Mocek v. Alfa Leisure,
Inc., 114 Cal .App. 4th 402, 406 (2003)) (explaining that a Song-Beverly “plaintiff
claiming breach of an implied warranty of merchantability must show that the product
“did not possess even the most basic degree of fitness for ordinary use.”). Having found
that upgradeability did not constitute the laptops’ “ordinary purpose,” the Court
GRANTS defendants’ motion to dismiss plaintiffs’ Song-Beverly claim on the basis of
the implied warranty of merchantability, with prejudice.
               4.      Magnuson-Moss Warranty Act Claim

       The Magnuson-Moss Warranty Act states that “a consumer who is damaged by the
failure of a supplier, warrantor, or service contractor to comply with any obligation under
this chapter, or under a written warranty, implied warranty, or service contract, may bring
suit for damages and other legal and equitable relief.” 15 U.S.C.A. § 2310 (West). The
Ninth Circuit has stated, and the parties appear to agree, that “the claims under the
Magnuson–Moss Act stand or fall with his express and implied warranty claims under
state law. Therefore, this court's disposition of the state law warranty claims determines
the disposition of the Magnuson–Moss Act claims.” Clemens, 534 F.3d at 1022.
Accordingly, having found that plaintiffs have adequately stated state claims for breach
of express warranty and breach of implied warranty of fitness for a particular purpose
under the California Commercial Code, the Court DENIES defendants’ motion to
dismiss these claims. The Court, having heard oral argument on the implied warranty of
merchantability, DISMISSES plaintiffs’ Magnuson-Moss claim on that ground with
prejudice.




      CV-549 (10/16)             CIVIL MINUTES – GENERAL                           Page 20 of 22
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL                      ‘O’
  Case No.        2:17-cv-03231-CAS-AFMx                      Date    October 23, 2018
  Title           CASEY THORNTON ET AL. v. MICRO-STAR INTERNATIONAL CO.,
                  LTD. ET AL.



      C.       Plaintiffs’ Common Counts
      Alternatively, plaintiffs assert claims for relief based on assumpsit, implied
contract based on principles of restitution and unjust enrichment, or quasi-contract.
Compl. ¶ 131. Plaintiffs allege that defendants have been unjustly enriched by payments
and resulting profits obtained as a result of plaintiffs’ payment for the Laptops. Id. ¶¶
135–36. Additionally, plaintiffs allege that defendants entered into a series of implied at
law or quasi-contracts, either directly or indirectly, at the expense of plaintiffs and class
members under agreements in assumpsit. Id. ¶ 135. Finally, plaintiffs contend that,
under principles of restitution recognized by California law, it would be inequitable for
defendants to retain benefits conferred by plaintiffs and class members, and therefore
defendants should not be permitted to retain these benefits. Id. ¶ 136–37.
       “The essential allegations of a common count are (1) the statement of indebtedness
in a certain sum, (2) the consideration, i.e., goods sold, work done, etc., and (3)
nonpayment.” Farmers Ins. Exchange v. Zerin, 53 Cal. App. 4th 445, 460 (1997).
Defendants move to dismiss plaintiffs’ common counts because: (1) plaintiffs fail to
identify a sum certain that defendant MSI owes them; (2) plaintiffs’ claims for unjust
enrichment and restitution are not recognized by California law as causes of action, and
regardless, these claims are duplicative of plaintiffs’ other claims; and (3) plaintiffs
cannot allege a claim based on quasi-contract as an alternative to a claim based on
express contract or warranty. MTD at 19–21.
       In its prior orders, the Court dismissed these common count claims because
plaintiffs failed to allege that defendants owed them and class members a specific sum,
order I; and because plaintiffs failed to allege that the specific laptop models they
purchased allegedly had the upgradeability features, order at 15. Now, plaintiffs have
alleged specific sums owed by defendants— $1,784,91 for plaintiff Thornton and
$3,047.91 for plaintiff Jones— which represents the price they paid for their laptops.
SAC ¶¶ 4–5, 135. In addition, as noted, the plaintiffs have specifically claimed that the
alleged misrepresentations about upgradeability pertained to their laptop models.
Defendants argue that defendants cannot owe plaintiffs the entire sum they paid for the
laptops, because plaintiffs do not argue that their laptops have no value. Mot. at 22.


      CV-549 (10/16)             CIVIL MINUTES – GENERAL                             Page 21 of 22
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL                          ‘O’
  Case No.        2:17-cv-03231-CAS-AFMx                            Date   October 23, 2018
  Title           CASEY THORNTON ET AL. v. MICRO-STAR INTERNATIONAL CO.,
                  LTD. ET AL.

However, that is an issue as to damages that is not appropriate at this phase of
proceedings.
    Accordingly, plaintiffs adequately plead their common count claims, and the Court
DENIES defendants’ motion to dismiss those claims.
V.    CONCLUSION
       In accordance with the foregoing, the Court DENIES defendants’ motion to
dismiss plaintiffs’ breach of contract claim; fraud-based claims under the CLRA and
UCL; claim for breach of express warranty under the California Commercial Code and
the Magnuson-Moss Warranty Act; breach of implied warranty of fitness for a particular
purpose claims; and common counts. The Court DISMISSES with prejudice plaintiffs’
claim for breach of express warranty under the Song-Beverly Act, and plaintiffs’ claims
for breach of implied warranty of merchantability under the California Commercial Code,
under the Song-Beverly Act, and under the Magnuson-Moss Warranty Act.
      IT IS SO ORDERED.
                                                                               00         00
                                                  Initials of Preparer              CMJ




      CV-549 (10/16)             CIVIL MINUTES – GENERAL                                       Page 22 of 22
